Citation Nr: 0609329	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  03-27 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disorder, to include as secondary to a compression 
fracture of the spine at T8.

2.  Entitlement to service connection for a bilateral arm 
disorder, to include as secondary to a compression fracture 
of the spine at T8.

3.  Entitlement to service connection for a cervical spine 
disorder, to include as secondary to a compression fracture 
of the spine at T8.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
March 1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

In March 2005, the veteran and a friend, H. H., testified at 
a videoconference hearing before the undersigned Acting 
Veterans Law Judge; a copy of the hearing transcript is in 
the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. App. Mar. 3, 
2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish an initial 
disability rating or effective date, if service connection 
were awarded for the claimed disabilities on appeal and it is 
unclear whether the RO has requested "that the claimant 
provide any evidence in the claimant's possession that 
pertains to [his] claim[s]."  Moreover, the veteran needs to 
be inform of what is needed to establish service connection 
on a presumptive or secondary basis.  On remand, VA must do 
so.

Under VA's duty to assist, if the medical evidence of record 
is insufficient, the Board is always free to supplement the 
record by seeking additional treatment, Social Security 
Administration (SSA), or workers' compensation records and an 
advisory opinion or ordering a medical examination to support 
its ultimate conclusions.  Duenas v. Principi, 18 Vet. App. 
512 (2005).  Both in lay statements and testimony, the 
veteran indicated that he has been treated at the VA 
Outpatient Clinic in Jacksonville, Florida (from 1978 to 1995 
and from 1998 to the present), the VA Medical Centers (VAMCs) 
in Jackson, Mississippi, and Baton Rouge, Louisiana (from 
1978 to 1995), in Salt Lake City, Utah (from 1994 to 1998), 
and in Tampa, Florida (from 1978 to 1995 and from 1998 to the 
present).  The record contains VA treatment records from the 
Tampa VAMC from August 1998 to January 2003 and from the Salt 
Lake City VAMC from March 1994 to February 1995.  The veteran 
stated that he receives treatment from a private physician, 
Dr. James.  The veteran also testified that he is receiving 
Social Security Administration (SSA) disability benefits and 
that he had received workers' compensation benefits for work-
related injuries sustained in 1991.  On remand, VA should 
attempt to obtain missing VA medical, SSA and workers' 
compensation records.  The VA also should ask the veteran to 
provide an address for Dr. James and to sign an authorization 
for release of his records.  

The veteran asserts that his claimed bilateral shoulder, 
bilateral arm, and cervical spine disabilities are secondary 
to his service-connected compression fracture at T8 or to 
injuries sustained in a December 1976 motor vehicle accident.  
On remand, the veteran should be examined and an etiology 
opinion should be given for any shoulder, arm or cervical 
spine disorder found.  The Board reminds the veteran that the 
duty to assist is not a one-way street, and that he has a 
duty to cooperate.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991). 

Accordingly, this case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure for the issues remaining 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2005) and 38 C.F.R. § 3.159 
(2005)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the veteran a corrective notice, 
that includes: (1) an explanation as to 
the information or evidence needed to 
establish service connection on a 
presumptive and a secondary basis; (2) an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
Nos. 01-1917, 02-1506, 2006 WL 519755 (U. 
S. Vet. App. Mar. 3, 2006), and 
(3) requests or tells the veteran to 
provide any evidence in his possession 
that pertains to his claims.  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant as 
set forth in the VCAA as specifically 
affecting the issues on appeal.

2.  The VA should contact the following 
VA medical facilities and attempt to 
obtain any missing medical records for 
the veteran for the identified time 
periods: VA Outpatient Clinic in 
Jacksonville, Florida (from 1978 to 1995 
and from 1998 to the present); the VAMCs 
in Jackson, Mississippi and Baton Rouge, 
Louisiana (from 1978 to 1995); the VAMC 
in Salt Lake City, Utah (from 1994 
through 1998); and the VAMC in Tampa, 
Florida (from 1978 to 1995, from April 
2000 to January 2001, and from January 
2003 to the present).  In addition, VA 
should ask the veteran for Dr. Brian C. 
James' address and to sign an 
authorization for release of his records 
and VA should attempt to obtain all of 
the veteran's treatment records from Dr. 
James.  If records are unavailable, 
please have the health care provider or 
the VA facility so indicate.

3.  The VA should request copies of any 
decision(s) and accompanying medical 
records submitted in support of any claim 
by the appellant for disability benefits 
from the Social Security Administration 
(SSA) and for workers' compensation due 
to injuries sustained in 1991.  All 
records obtained should be added to the 
claims file.  If records are unavailable, 
the appropriate agency should so 
indicate.

4.  After completion of 1, 2, and 3 
above, VA should schedule the veteran for 
an orthopedic/neurologic examination to 
determine the nature, extent and etiology 
of any shoulder, arm, or cervical spine 
disorder(s) found.  The claims file and 
treatment records must be made available 
to, and be reviewed by, the examiner in 
connection with the examination, and the 
examiner should so indicate in the 
report.  The examiner should determine 
whether any shoulder, arm, or cervical 
spine disorder(s) is present, and, if so, 
the correct diagnostic classification and 
etiology of any disorder found.  All 
special studies or tests including MRI, 
X-rays, and range of motion testing 
deemed necessary by the examiner is to be 
accomplished.  The examination report 
should include a detailed account of all 
pathology found to be present.  After the 
claims file is reviewed and a thorough 
clinical examination is conducted, the 
examiner should offer an opinion as to: 
(1) whether the veteran has any 
particular disorder(s) of the shoulders, 
arms, or cervical spine, such as 
arthritis, and (2) whether it is at least 
as likely as not (50 percent or more 
probability) that such disorder(s): (a) 
began during, or was aggravated 
(worsened), as the result of some 
incident of active service, to include as 
a result of a December 1976 motor vehicle 
accident; (b) was caused, or aggravated, 
by injuries sustained in a post-service 
1991 work-related injury; (c) was 
proximately the result of, or aggravated 
(worsened) by, the veteran's service-
connected compression of the spine at T8; 
or (d) was manifested within one year of 
service discharge, if arthritis is found.  

The VA examiner should attempt to 
reconcile any contradictory evidence 
regarding the etiology of the claimed 
disorder(s).  If the etiology of any 
claimed disorder is attributed to 
multiple factors/events, the examiner 
should specify which symptoms/diagnoses 
are related to which factors/events.  The 
examiner should clearly outline the 
rationale for any opinion expressed.  If 
any requested medical opinion cannot be 
given, the examiner should state the 
reason why.

5.  Following the above, VA should 
readjudicate the veteran's service-
connection claims, on a direct, 
presumptive and secondary basis.  If any 
benefit sought remains denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case and afforded an opportunity to 
respond before the case is returned to 
the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claims.  38 C.F.R. § 3.655 (2005).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



_________________________________________________
M. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


